Citation Nr: 0515790	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  96-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a colonoscopy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1942 to February 
1943.  

This appeal arises from rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 1998, the Board remanded this matter to the RO for 
additional development.  In February 2001, the Board denied 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a colonoscopy.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In December 2001, the Court granted a joint motion to vacate 
and remand the claim to the Board for further development and 
readjudication.  In August 2002, the Board sought additional 
information in support of the veteran's claim.  

In October 2003, the Board again remanded this matter for 
compliance with the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d> 1339 (Fed. Cir. 
2003) and to afford the veteran another Board hearing, as the 
individual who had conducted the prior Board hearing was no 
longer employed at the Board.  

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2005.  


REMAND

In 2002, the Board requested a VA examination to determine 
whether the veteran incurred a disability as a result of a VA 
colonoscopy performed on November 7, 1994.  The examiner was 
requested to review the claims folder and summarize the 
relevant medical history pertaining to the veteran's 
treatment in November 1994.  The examiner was requested to 
specifically state, based upon the veteran's entire reported 
medical history, including medical records from the VA 
Medical Center in Portland, Oregon, and from Kaiser 
Permanente, as well as on current physical examination and 
reports of any diagnostic testing, whether the veteran 
currently had a gastrointestinal disability.  

If the specialist determined that a gastrointestinal 
condition existed following treatment by VA in November 1994, 
an opinion was to be rendered as to whether this disability 
(1) was or was not causally related to VA medical treatment; 
(2) was merely coincidental to treatment; (3) was the 
continuance or natural progression of the disease; or (4) was 
the certain or near certain result of VA medical treatment.  
The Board emphasized that fault or medical negligence was not 
an issue.  

In December 2002, the veteran was afforded the requested 
examination.  The examining physician provided a very 
thorough review of the veteran's medical history relative to 
the claim and opined that there was direct pathologic 
evidence of gastrointestinal bleeding caused by polypectomy, 
but that the veteran's hemicolectomy was directly related to 
the fact that in the previous week the veteran had a 
colonoscopy with polypectomy.  The examiner diagnosed a 
gastrointestinal condition characterized as diarrhea, likely 
due to mild dumping syndrome, likely to continue 
indefinitely.  

While the Board notes that the examiner thoroughly examined 
the veteran and provided a detailed history, the opinions 
provided do not address whether or not the diarrhea/dumping 
syndrome diagnosed is related to the veteran's November 1994 
surgical procedures.  

The veteran's attorney, in a February 2005 letter, and the 
veteran, through testimony at his April 2005 hearing, 
requested that an opinion be obtained as to the etiology of 
the veteran's diarrhea/dumping syndrome and whether it was 
related to colonoscopy/polypectomy or subsequent 
hemicolectomy performed in November 1994.  

The Board does not sufficient medical evidence upon which to 
base a decision and remand is required to obtain such 
evidence.  Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should request that the VA 
examiner who performed the December 2002 
VA examination review the entire claims 
folder and render an opinion as to the 
nature and etiology of the veteran's 
diarrhea/dumping syndrome.  The claims 
file must be made available to the 
examiner in conjunction with the request 
for the following opinions with respect 
to the diagnosed diarrhea/dumping 
syndrome: (1) is it or is it not causally 
related to VA medical treatment; (2) is 
it merely coincidental to treatment; (3) 
is it the continuance or natural 
progression of the disease; or (4) is it 
the certain or near certain result of VA 
medical treatment.  The examiner is to 
provide a complete detailed rationale for 
each opinion that is rendered.  

If the examiner who performed the 
December 2002 examination is not 
available, the veteran should be afforded 
a VA examination by a gastrointestinal 
specialist in order to determine whether 
he incurred a disability due to the 
colonoscopy/polypectomy performed in 
November 1994 or the subsequent 
hemicolectomy.  The claims file must be 
provided in conjunction with the 
examination and the examiner should 
summarize the relevant medical history 
pertaining to the veteran's treatment in 
November 1994.  The examiner is requested 
to specifically state whether the veteran 
currently has a gastrointestinal 
disability, including diarrhea/dumping 
syndrome.
If the specialist determines that a 
gastrointestinal condition existed 
following treatment by VA in November 
1994, opinions are to be rendered as to 
whether this disability (1) is or is not 
causally related to VA medical treatment; 
(2) is merely coincidental to treatment; 
(3) is the continuance or natural 
progression of the disease; or (4) is the 
certain or near certain result of VA 
medical treatment.  Fault and medical 
negligence are not issues of concern.  A 
complete detailed rationale must be 
provided for each opinion that is 
rendered.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


                
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




